DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 03/23/2021 have been fully considered.
The rejections of claims 13 and 15-16 under 35 U.S.C. 112 have been withdrawn in view of the amendment.
The rejections of claims 19 and 21-22 under 35 U.S.C. 112 have been withdrawn in view of the amendment.
In view of the amendments, independent claim 1 and by dependency claims 3-11 are allowable over the prior art for including the allowable subject matter in dependent claim 2. Claim 2 was correspondently canceled.
In view of the amendments, independent claim 12 and by dependency claims 13 and 15-17 are allowable over prior art.
The Examiner would like to make a correction to a typographical error in the Final Rejection 12/24/2020 to read: Bieswanger, Hu and Chandar individually or in combination fails to teach “in response to a probability of a significant change in data being above a defined probability threshold, 
In view of the amendments, independent claim 18 and by dependency claims 19-21 are allowable over prior art.
Allowable Subject Matter
Claims 1, 3-13, 15-19, 21 and 22 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442